Citation Nr: 0806865	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from January 1968 until June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The appellant subsequently 
relocated to the jurisdiction of the RO in Atlanta, Georgia 
and the veteran's claims file was transferred to that RO.

The Board first considered this appeal in June 2005 and 
denied the claim for service connection for cause of death.  
The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (CAVC) and in a Judgment and 
Memorandum Decision dated in July 2007, CAVC vacated the 
Board's June 2005 decision and remanded the appeal for 
further proceedings.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection had 
been established for post traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling.

2.  The veteran died in October 1995 due to arteriosclerotic 
cardiovascular disease.

3.  PTSD contributed substantially or materially to the 
arteriosclerotic cardiovascular disease which ultimately 
caused the veteran's death.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met. 38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  




The Merits of the Claim

The appellant seeks service connection for the cause of the 
veteran's death.  Under applicable law, if the appellant 
establishes her entitlement to service connection for the 
cause of the veteran's death, she would be granted Dependency 
and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310. In order to do so, the evidence must establish that a 
service connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a).  The principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c).  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

A service connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection can be awarded when a disability 
is "proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

The veteran's death certificate showed that he died of 
arteriosclerotic heart disease.  No contributing causes of 
death were noted on the death certificate and an autopsy was 
not performed.  During his lifetime the veteran was in 
receipt of service connection for PTSD, evaluated as 30 
percent disabling at the time of his death.  

Concerning direct entitlement to service connection for the 
cause of the veteran's death, there is no indication that the 
veteran was ever in receipt of service-connection for heart 
disease.  Nor was service connection warranted on a direct 
basis as there was no evidence of heart disease during 
service or within one year after the veteran's separation 
from service.  While service records document complaints of 
chest pain, these pains were associated with asthma and upper 
respiratory infections.  More significantly, there is no 
evidence of a link relating the heart disease directly to an 
event or incident during service. 

The appellant's primary contention, however, is that the 
veteran's service connected PTSD caused or aggravated the 
heart disease.  The appellant first alleged that the 
veteran's PTSD was a direct cause of his deteriorating health 
in her Notice of Disagreement and Substantive Appeal.  The 
appellant's representative specified that the veteran's PTSD 
accelerated his heart disease in a June 2004 appellant's 
brief.  As is noted above, service connection for the cause 
of a veteran's death may be granted upon a finding that the 
service-connected disorder had a causal connection to the 
veteran's demise - it must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death." 38 C.F.R. 
§ 3.312(c)(1)

The evidence for consideration in connection with the 
appellant's claim consists of private and VA medical records, 
as well as the independent medical report of a private 
physician.  After reviewing the evidence of record, the Board 
is of the opinion that the veteran's PTSD did substantially 
and materially contribute to the arteriosclerotic 
cardiovascular disease and therefore the appeal will be 
allowed.

The record first reflects a possible correlation between the 
PTSD and the veteran's heart condition in February 1972.  At 
that time the veteran was hospitalized for complaints of 
chest pain and blackouts with confusion.  The veteran was 
noted to have been delirious and reliving combat experiences 
and was referred to the hospital psychiatrist.  An 
electrocardiogram and vectorgram showed probable evolving 
inferior myocardial infarction.  Another overlap of 
symptomatology was described in May 1991 when the veteran 
underwent an artherectomy of the left anterior descending of 
the left artery that had been found to be 90 percent occluded 
by cardiac catheterization.  The physician noted the veteran 
had increased tobacco use due to stress.  The physician also 
explained that the prior diagnosed seizure disorder could 
actually be a rage attack representing a seizure or related 
to PTSD.  As such, a neurology consultation and psychology 
consultation were recommended prior to the May 1991 
procedure.  

Most significantly, in January 2008, a private physician 
reviewed the medical history of the veteran and provided an 
independent medical opinion as to whether or not there was a 
relationship between the veteran's PTSD and arteriosclerotic 
cardiovascular disease.  The physician summarized the 
veteran's medical history, including his hospitalizations in 
1972, 1991 and the PTSD symptoms noted in the July 1994 VA 
examination.  Of significant note, the physician indicated 
that the veteran was diagnosed with coronary heart disease in 
1991.  In December 1994, the veteran was granted entitlement 
to service-connection for PTSD, although the physician noted 
that the veteran was formally diagnosed with PTSD in April 
1994 by a VA physician.  The physician explained that while 
the veteran was not diagnosed with PTSD until 1994, the 
veteran had been treated for PTSD symptoms since his 
discharge from the Marines.  The physician emphasized that 
the veteran had at least one psychiatric hospitalization 
during service with what appeared to be dissociative spells 
in combat.  After separation from service, the veteran had 
several psychiatric hospitalizations with symptoms described 
as severe and explosive.  The physician noted that other VA 
records documented multiple visits for treatment of the 
nervous condition throughout the 1970s.  As of July 1994, a 
VA examiner found the veteran's PTSD symptoms were 
descriptive of classic PTSD symptomatology that worsened with 
combat exposure and were maximal during the veteran's 20s and 
30s requiring multiple psychiatric hospitalizations.  The VA 
examiner noted the symptomatology diminished over time but 
the veteran continued to be symptomatic and was clearly 
dysfunctional in work settings.  

The physician explained the relationship between PTSD and 
arteriosclerotic cardiovascular disease had been demonstrated 
during the 26 year span between the onset of PTSD and the 
veteran's death.  For example, the veteran had recurrent 
episodes of severe stress that caused involuntary reflex 
physiological reaction to the cardiovascular system 
comparable to being repeatedly exposed to the original combat 
stressor.  The physician explained the veteran had been 
treated for PTSD as early as March 1969 and therefore by the 
time of his death he had received ongoing treatment for over 
26 years requiring significant medication and treatment.  
Furthermore, the veteran's symptoms were severe enough to 
require multiple urgent psychiatric hospitalizations, 
particularly during the veteran's 20s and 30s.  In January 
1972, the emotional stress was associated with the stress on 
the heart causing chest pain and showed evidence of cardiac 
ischemia so severe that the electrocardiogram showed a 
probable evolving inferior myocardial infarction.  The 
veteran's symptoms of PTSD continued at a moderate level 
causing significant impairment that persisted until the July 
1994 VA examination.  

The physician clarified that long term PTSD related stress 
was documented to adversely affect the cardiovascular system.  
The physician cited several medical articles that 
demonstrated proof of an association between PTSD symptoms 
and coronary heart disease.  For example, an article by 
L.D.K., Ph.D., demonstrated that higher levels of PTSD 
symptoms increased the risk of incident coronary heart 
disease in men and were most apparent in hard outcomes of 
nonfatal myocardial infarction and fatal coronary heart 
disease.  A study by D.D., M.D., indicated that diabetes and 
heart disease were more frequent in veterans with PTSD.  This 
study found major cardiac risk factors were significantly 
elevated in veterans with PTSD and therefore PTSD was an 
independent direct risk factor for coronary heart disease.  A 
study by L.D.K., Ph.D., M.P.H., followed 30,000 patients and 
assessed the impact of 9 conventional risk factors on 
incident acute myocardial infarction. The study found 
psychosocial distress conferred a greater risk for acute 
myocardial infarction than hypertension, obesity and diabetes 
and the risk increased more than 2.5 fold in patients with 
high levels of psychosocial distress.  An article by T.B.V., 
M.D., indicated that PTSD proves the ability of stress to 
cause illness in humans mainly in its constellation of 
distressing behavioral symptoms and physiological features.  
An article by J.A.B. Ph.D. M.P.H., described PTSD and 
mortality among U.S. Army veterans and noted the link between 
traumatic stress exposure to coronary heart disease was 
described in Vietnam, Korean War and WWII veterans with 
higher rates of cardiovascular disease among veterans 
diagnosed with PSTD.  The physician explained that one of the 
causes of arteriosclerotic cardiovascular disease was stress, 
including stress suffered with PTSD.  The physician also 
noted the American Heart Association indicated stress was a 
well-known contributing risk factor.  

The physician concluded that stress, including the stress 
integral to PTSD, was one of the known risk factors for 
arteriosclerotic cardiovascular disease.  The physician 
pointed out that the veteran had received ongoing treatment 
for PTSD for 26 years and the severity of his symptoms was 
moderate to severe during that period.  During that period, 
the veteran's symptoms showed a direct relation to the 
cardiac symptoms in January 1972 when he was admitted to the 
hospital with chest pain and electrocardiogram abnormalities 
associated with delirium and agitation from reliving combat 
experiences.  The relationship between stress and cardiac 
symptoms persisted and in May 1991 the veteran was 
hospitalized with chest pain and cardiac ischemia and a 
psychology consultation revealed rage attacks.  The physician 
explained that scientific evidence illustrated that 
significant and chronic stress, such as stress from PTSD, 
could represent a severe cardiac risk, in fact more severe 
than the risk presented by hypertension, obesity or diabetes.  
The physician concluded that given the medical research, it 
was at least as likely as not that the veteran's 26 years of 
moderate to severe stress related to PTSD caused or 
contributed to the arteriosclerotic cardiovascular disease, 
the sole cause of death.  

The possibility of a relationship between PTSD and heart 
disease has been raised by statements and material submitted 
by the appellant; specifically medical articles that explore 
the link between PTSD and heart disease.  For example, in the 
July 2006 appellant's brief, the appellant, through her 
representative, referenced an article entitled Psychological 
Trauma which they indicated provided examples of the impact 
of neuroendocrine pathophysicology of PTSD on cardiovascular 
indices.  This brief also referred to several other medical 
studies that were not fully cited.  Additionally, the January 
2008 independent medical opinion noted and provided excerpts 
of several articles documenting a link between PTSD and heart 
disease.

The Court has held that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion." Wallin v. West, 11 Vet. App. 509, 513 
(1998).

In the present case, although the articles do not delve into 
the specific facts of the veteran's case, they present a 
degree of certainty that there is an association between the 
veteran's PTSD and coronary artery disease.  Furthermore, the 
private physician considered the medical literature and 
applied the findings of these medical treatises directly to 
the facts of the veteran's case.  Thus, the Board finds that 
the material submitted meets the standard set forth in 
Wallin. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In the present case, the Board finds the January 2008 
physician's opinion to be highly probative.  Specifically, 
the physician reviewed the veteran's records and the medical 
literature and provided a clear, detailed rationale for his 
conclusion that the veteran's PTSD caused or aggravated the 
heart disease.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Furthermore, as noted above, the medical literature provides 
significant documentation of a link between the veteran's 
longstanding PTSD and his fatal heart disease.  Therefore, 
the evidence has demonstrated that his PTSD materially 
contributed to the arteriosclerotic cardiovascular disease 
that caused his death.  Accordingly, service connection for 
the cause of the veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


